Citation Nr: 1027644	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-04 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1. Entitlement to service connection for a bilateral 
sensorineural hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from October 
1969 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1. The Veteran's current bilateral sensorineural hearing loss 
disability is not shown to be due to a disease or injury in 
service or to any incident of his military service and it was not 
manifested within one year of service.

2. The Veteran's tinnitus is not related to a disease or injury 
in service.


CONCLUSIONS OF LAW

1. The Veteran's bilateral sensorineural hearing loss disability 
was not incurred in or aggravated by military service, nor may 
hearing loss be presumed to be of service onset. 38 U.S.C.A. §§ 
1110, 1112, 1113 and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).

2. Tinnitus was not incurred in or aggravated by the Veteran's 
active duty service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303 and 3.304 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in December 2007.  That letter advised the Veteran of 
the information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The December 2007 VCAA letter also 
included notice that a disability and effective date would be 
assigned if service connection is granted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim(s), and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran was afforded medical examination in June 2008 to 
obtain an opinion as to whether any hearing loss and tinnitus can 
be directly attributed to service.  This opinion was rendered by 
a medical professional following a thorough examination and 
interview of the appellant and review of the claims file.  The 
examiner obtained an accurate history and listened to the 
appellant's assertions.  The examiner laid a factual foundation 
and reasoned basis for the conclusions that were reached.  
Therefore, the Board finds that the examination is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

Service Connection

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on 
the basis of presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a). Service connection for hearing loss may be 
established based on a legal "presumption" by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent. 38 C.F.R. § 3.385.

The report of an April 2003 VA audiology examination indicates 
the veteran currently has a bilateral hearing loss disability for 
VA purposes.  See 38 C.F.R. § 3.385.  The April 2003 VA 
examination also indicates the veteran currently suffers from 
recurrent tinnitus.  

The Veteran is alleging that his current hearing loss and 
tinnitus is due to exposure to loud noise in the military.  His 
DD-214 indicates the Veteran served as a mechanic, to include 
foreign service in Vietnam and Indochina, and that he frequently 
worked around tanks.  Accordingly, the Board concedes the Veteran 
was exposed to in-service noise trauma. 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

Here, the Veteran's service treatment records are silent as to 
any treatment, diagnoses or complaints of hearing loss or 
tinnitus.  Service medical records indicate the Veteran was 
provided audiometric evaluations both at entrance to and 
separation from service, in October 1969 and March 1972, 
respectively.  
At the Veteran's entrance examination in October 1969, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
--
-5
LEFT
5
-5
-5
--
-5

At the Veteran's separation examination in March 1972, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
--
10
LEFT
10
5
10
--
10

Service treatment records are silent as to any specific 
complaints, treatments or diagnoses of hearing loss or tinnitus.  
In short, the records are devoid of any findings consistent with 
in-service incurrence of chronic hearing loss or tinnitus.  
Finally, in comparing the entrance and separation exams, the 
Board acknowledges that the Veteran's hearing decreased over his 
time in service.  However, the Board notes the Veteran's hearing 
was within normal limits at all frequencies upon service 
separation.  See Hensley v. Brown, 5 Vet App. 155 (1993) (the 
threshold for normal hearing is from zero to 20 decibels, and 
that higher threshold levels indicate some degree of hearing 
loss).  As such, the Board finds the Veteran did not suffer from 
a bilateral hearing loss disability or tinnitus in active 
service.

In addition, there is no evidence that the Veteran suffered from 
sensorineural hearing loss within one year of separation from 
active duty.  Thus, the presumption of service connection does 
not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The Board concludes they have 
not.

There is no evidence of record to indicate the Veteran complained 
of or was diagnosed with a hearing loss disability until an 
audiogram performed in April 2003, nearly three decades after 
service.  Furthermore, at the VA examination in June 2008, the 
Veteran told the examiner he had been suffering from tinnitus for 
20 years, dating the tinnitus to 1988 at the earliest.  As such, 
the Board observes hearing loss manifested approximately 30 
years, and tinnitus approximately 16 years, following the 
Veteran's separation from active service.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has not 
complained of the malady at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 
F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

In addition, the Board notes that an April 2003 VA treatment 
record indicates the Veteran reported his post-service employment 
has included working construction and he has suffered noise 
exposure from this employment. 

As noted above, the Veteran was provided a VA audiological 
examination in June 2008.  After examining the Veteran and 
reviewing the claims folder, including the Veteran's service 
treatment records, the VA examiner opined it was less likely than 
not that the Veteran's current hearing loss and tinnitus were 
service related.  Specifically, the VA examiner noted the Veteran 
did not develop a hearing loss disability or tinnitus until many 
years after separation from the military.  The VA examiner also 
noted the Veteran's hearing had not changed significantly between 
service entrance and separation and was normal upon leaving 
active service.

The Board finds the examiner's opinion persuasive.  It is based 
on a thorough examination and a review of the claims folder and 
provides a basis for finding against his claim.

In sum, the Board finds that there is no evidence of a bilateral 
hearing loss disability or recurrent tinnitus during active 
service.  The threshold question therefore is whether there is 
sufficient medical evidence to establish an etiological link 
between the Veteran's current bilateral hearing loss and tinnitus 
and his in-service acoustic trauma.  The Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
The Veteran has produced no competent medical evidence or medical 
opinion in support of his claim that his current bilateral 
hearing loss or tinnitus is the result of his active service.  In 
addition, the negative VA examiner's opinion and the length of 
time between the Veteran's separation from active service and 
first complaints of hearing loss and tinnitus weigh against the 
Veteran's claim.

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply, and the claim for service 
connection for hearing loss and tinnitus must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a bilateral sensorineural hearing loss 
disability is denied.

Service connection for tinnitus is denied.



____________________________________________

K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


